DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  However, the Non-Patent Literature reference “Written Opinion of the International Searching Authority” mailed on June 29,2022 was not considered because a translation was not provided.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light guide material layer covering the strip light of Claim 1 lines 4-5, the power supply assembly electrically connected to the strip light of Claim 1 line 9, the soft filling layer and light guide material layer being integrally formed of Claim 2 line 2, the light guide material layer covering the groove of Claim 3 lines 3-4, the seat frame and the backrest frame of Claim 4 line 2, the strip light disposed on an edge of the backrest frame and an edge of the seat frame of Claim 5 lines 2-3, the strip light disposed in a middle region of the backrest frame and a middle region of the seat frame of Claim 6 lines 2-3, and the control panel of Claim 10 lines 2-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 2, line 2 recites the limitation “the soft filling layer and the light guide material layer are integrally formed”.  Claim 1 lines 2-3 require the soft filling layer to be included in the seat body and disposed outside the chair frame of the seat body, and Claim 1 lines 4-5 require the strip light module to include a strip light and light guide material layer covering the strip light.  It is unclear as to whether the intent of this limitation is such that the soft filling layer of the seat body is disposed so as to be layered intimately with the light guide material layer, whether the soft filling layer and the strip light module have been formed together such that the soft filling layer and the light guide material layer are the same, or whether another relationship between the soft filling layer and the light guide material layer is intended.  For the purpose of examination, the examiner understands this limitation such that the soft filling layer and the light guide material layer are formed to be the same layer.  The applicant is encouraged to clarify in the claim language the intended relationship between the soft filling layer and the light guide material layer fully supported by the original disclosure.
With regards to Claim 10, lines 3-4 recite the limitation “a control panel for receiving a signal to control a color and a sequence of light emitted by the strip light”.  It is unclear as to where the signal received by the control panel originates, and whether the control panel is a user-accessible control panel for sending the control signal or is a controller receiving a signal by manual or automatic input from a sensor, user interface, or other feature.  For the purpose of examination, the examiner understands this limitation such that the light emitting seat further comprises a control panel which controls a color and a sequence of light emitted by the strip light.  The applicant is encouraged to clarify in the claim language the intended structure and functionality of controlling the color and sequence of light emitted by the strip light fully supported by the original disclosure. 

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schweiker et al. (DE 102006052308; please see attached translation for reference to pages).
With regards to Claim 1, Schweiker et al. discloses a light-emitting seat, comprising: a seat body (see bottom of page 1), including a chair frame and a soft filling layer, wherein the soft filling layer is disposed outside the chair frame (see bottom of page 1 and Figures 1, 2, and 3; the invention of Schweiker et al. is a vehicle seat, which will substantially include a chair frame in order to provide sufficient structure for maintaining the safety of the passenger riding in such seat, and a soft filling layer providing comfort for such passenger disposed outside the chair frame in order to provide the comfort); a strip light module, including a strip light [7,8] (see bottom of page 4 and top of page 5 and Figures 1, 2, and 3) and a light guide material layer [10], wherein the light guide material layer covers the strip light (see top of page 5 and Figure 3), and the strip light module is disposed on the chair frame (see top half of page 2 of Schweiker et al. discussing the incorporation of the detail of construction of a vehicle seat with flat conductors in the document WO 2005/030524, and the top half of page 2 of the WO 2005/030524 translation attached herewith) including; a skin layer (comprising the translucent layer [4], see Figure 2), cladding the seat body and the strip light module (see top of page 5 and Figure 2), wherein an area of the skin layer at least covering the strip light module is a light-transmitting material (see top of page 5; the skin layer [4] is a translucent coating); and a power supply assembly, electrically connected to the strip light [7,8] (see middle of page 2 and top half of page 4; the conductors provide the light sources [8] with power, and the light sources [8] are able to be adjusted in brightness, which substantially includes a power supply assembly electrically connected to the strip light and thereby powering the light sources).

With regards to Claim 3, Schweiker et al. discloses the light-emitting seat as discussed above with regards to Claim 1.
Schweiker et al. further discloses the chair frame is provided with a groove (comprising the groove formed by the opening [6], see top of page 5 and Figure 3) for accommodating the strip light [7,8], the strip light [7,8] is fixed in the groove [6], and the light guide material layer [10] covers the groove [6] (see Figure 3).

With regards to Claim 4, Schweiker et al. discloses the light-emitting seat as discussed above with regards to Claim 1.
Schweiker et al. further discloses the chair frame comprises a seat frame and a backrest frame (see Figure 2 and page 1; the seat is a vehicle seat which includes a seat and a backrest, and will include a seat frame and backrest frame).

With regards to Claim 6, Schweiker et al. discloses the light-emitting seat as discussed above with regards to Claim 4.
Schweiker et al. further discloses the strip light [7,8] is disposed in a middle region of the backrest frame and/or a middle region of the seat frame (see Figure 2).

With regards to Claim 7, Schweiker et al. discloses the light-emitting seat as discussed above with regards to Claim 1.
Schweiker et al. further discloses the strip light is selected from one or more of an RGB light strip and an LED light strip (see bottom of page 4).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schweiker et al. (DE 102006052308; please see attached translation for reference to pages) in view of Harding et al. (US 2015/0274068).
With regards to Claim 2, Schweiker et al. discloses the light-emitting seat as discussed above with regards to Claim 1.
Schweiker et al. does not disclose the soft filling layer and the light guide material layer are integrally formed.
Harding et al. teaches the soft filling layer [16] and the light guide material layer [16] are integrally formed (see page 6 line 17 and page 7 lines 1-3 and Figure 1; the layer [16] provides a soft filling layer due to its resiliency and allows light to pass therethrough for a diffusing effect, thereby substantially acting as a soft filling layer and a light guide material layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft filling layer and the light guide material layer of Schweiker et al. to be integrally formed as taught by Harding et al.  One would have been motivated to do so in order to provide a light diffusing resilient layer (see Harding et al. page 6 line 17 and page 7 lines 1-3).

With regards to Claim 8, Schweiker et al. discloses the light-emitting seat as discussed above with regards to Claim 1.
Schweiker et al. does not disclose the light guide material layer is selected from one or more of foam, Ethylene Vinyl Acetate (EVA), and expanded polyethylene (EPE).
Harding et al. teaches the light guide material layer [16] is selected from one or more of foam, Ethylene Vinyl Acetate (EVA), and expanded polyethylene (EPE) (see page 7 lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light guide material layer of Schweiker et al. to include one or more of foam, Ethylene Vinyl Acetate (EVA), and expanded polyethylene (EPE) as taught by Harding et al.  One would have been motivated to do so in order to provide a light diffusing resilient layer (see Harding et al. page 6 line 17 and page 7 lines 1-3).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schweiker et al. (DE 102006052308; please see attached translation for reference to pages) in view of Salter et al. (US 2010/0214795). 
With regards to Claim 5, Schweiker et al. discloses the light-emitting seat with strip light disposed on the seat frame as discussed above with regards to Claim 4.
Schweiker et al. does not explicitly disclose the strip light is disposed on an edge of the backrest frame and/or an edge of the seat frame.
Salter et al. teaches the strip light is disposed on an edge of the backrest frame and/or an edge of the seat frame (see paragraph 46 and Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the strip light on the seat frame of Schweiker et al. to be disposed on an edge of the backrest frame and/or an edge of the seat frame as taught by Salter et al.  One would have been motivated to do so in order to provide a decorative accent of the seat at a perimeter portion thereof (see Salter et al. paragraph 46).

With regards to Claim 9, Schweiker et al. discloses the light-emitting seat as discussed above with regards to Claim 1.
Schweiker et al. does not disclose the light-transmitting material is selected from one or more of mesh cloth, silica gel, and transparent plastic.
Salter et al. teaches the light-transmitting material [19] is selected from one or more of mesh cloth, silica gel, and transparent plastic (see paragraphs 46 and 42 and Figures 6 and 9; the material is substantially a mesh cloth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-transmitting material of Schweiker et al. to be selected from one or more of mesh cloth, silica gel, and transparent plastic as taught by Salter et al.  One would have been motivated to do so in order to conceal certain aspects to provide a decorative accent effect (see Salter et al. paragraphs 42 and 46).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schweiker et al. (DE 102006052308; please see attached translation for reference to pages) in view of Falconi (US 2015/0274068).
With regards to Claim 10, Schweiker et al. discloses the light-emitting seat as discussed above with regards to Claim 1.
Schweiker et al. does not explicitly disclose the light-emitting seat further comprises a control panel for receiving a signal to control a color and a sequence of light emitted by the strip light. 
Falconi teaches the light-emitting seat further comprises a control panel for receiving a signal to control a color and a sequence of light emitted by the strip light (see paragraphs 18 and 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seat of Schweiker et al. to include a control panel for receiving a signal to control a color and a sequence of light emitted by the strip light as taught by Falconi.  One would have been motivated to do so in order to control a color and blinking rate of the light emitted by the light strip (see Falconi paragraphs 18 and 19).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Windom (US 4,217,628), which discloses at least a light-emitting seat having a seat body including a chair frame and soft filling layer, a strip light module including a light guide material layer disposed over a strip light, the strip light module disposed on the chair frame, McNae (US 2019/0293278), which discloses at least a light-emitting seat having a seat body and strip light module disposed at least at an edge of the seat body, a power source, and a controller for controlling the light emitted by the strip light, Severinski (US 2019/0225143), which discloses at least a light-emitting seat having a chair body and soft filling layer, a strip light module including a strip light source and a light guide material layer, and a controller for controlling the light source, Lin (US 2018/0226004, which discloses at least a light-emitting seat including a chair frame having a groove into which a strip light module is disposed, Florez (US 2007/0257530), which discloses at least a light-emitting seat having a chair frame and soft filling layer and a strip light module disposed thereon, 김성출김성출 (KR 20170003174), which discloses at least a light-emitting chair including a chair frame with a groove into which a strip light module is disposed, the strip light module including a strip light and light emitting material layer, Lim (KR 20000002841) which discloses at least a light-emitting seat including a chair frame with a strip light disposed in a groove formed therein, and a soft filling disposed to cover the strip light module, Fannin (DE 102016107090), which disclose at least a light-emitting seat including a chair frame and soft filling layer, and a strip light module disposed on the chair frame with a control module, Li (CN 110477652), which discloses at least a light-emitting seat including a chair frame and soft filling layer, and a strip light module capable of changing color disposed at edges of the seat back and a power source, Wang (CN 107692601), which discloses at least a light-emitting seat with a seat body having a chair frame and soft-filling layer, and a strip light module having a strip light, and the NPL reference “Homall Gaming Chair - Amazon”, which discloses at least a light-emitting seat including a chair frame and soft filling and RGB light strips at the edge of the seat body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Primary Examiner, Art Unit 2875